Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 05/20/2021 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 05/20/2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of the amended claim 1, specifically with respect to “wherein the selected time interval is provided by an operator via the input device based on an identification by the operator of no movement of the living fetus in the displayed MR images for the selected time interval”.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bryan J. Leitenberger on 06/23/2021. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows: 
1. 	A method for an interactive acquisition of data from an object under investigation by a magnetic resonance (MR) system, the method comprising: 
living fetus; 
automatically reconstructing, by the at least one processor, and displaying MR images, by a display of the MR system, in real time, based on the acquired data; 
receiving, by the at least one processor from living fetus , wherein the selected time interval is provided by an operator via the input device based on an identification by the operator of no movement of the living fetus in the displayed MR images for the selected time interval; and 
automatically reconstructing, by the at least one processor, improved MR images based on the data acquired within the selected time interval, 
wherein a temporal resolution during reconstruction of the improved MR images is higher than a temporal resolution during reconstruction of the MR images in real time, and 
wherein the same data within only the selected time interval is used for both the reconstructing of the MR images in real time and the reconstructing of the improved MR images.
2-3. (Cancelled)
4. (Original) The method of claim 1, wherein the data is acquired by radial data acquisition, and 
wherein two temporally directly successively acquired radially extending trajectories, in each case, form an angle corresponding to a golden angle.
5. (Previously Presented) The method of claim 4, wherein a same predetermined set of radially extending trajectories are repeatedly acquired during the radial data acquisition, and 

6. (Previously Presented) The method of claim 5, wherein one or both of the MR images and the improved MR images are reconstructed based on parameters precalculated for the trajectories.
7. (Original) The method of claim 1, wherein the data is acquired by radial data acquisition, and 
wherein the data is acquired based on predetermined trajectories having a pseudo-random distribution.
8. (Previously Presented) The method of claim 7, wherein one or both of the MR images and the improved MR images are reconstructed based on parameters precalculated for the predetermined trajectories.
9. (Previously Presented) The method of claim 1, wherein the improved MR images are automatically reconstructed by a K-T sparse sensitivity encoding reconstruction, wherein K-T refers to MR data acquired at different times (T) in k-space (K).
10. (Previously Presented) The method of claim 1, wherein the automatic reconstruction of the improved MR images comprises: 
reconstructing intermediate images from the data; 
deriving information about a cardiac activity of the fetus from the intermediate images; and  	reconstructing the improved MR images depending on the derived information about the cardiac activity.
11. (Original) The method of claim 1, wherein the acquiring of the data comprises: 
acquiring data for a slice within the object under investigation; 
checking a position of the slice by the images displayed in real time; 
acquiring information for modifying the position of the slice depending on the images displayed in real time; 

acquiring the data from the slice in the modified position.
12. (Original) The method of claim 11, wherein the data is acquired by radial data acquisition, and
wherein two temporally directly successively acquired radially extending trajectories, in each case, form an angle corresponding to a golden angle.
13. (Previously Presented) The method of claim 12, wherein a same predetermined set of radially extending trajectories are repeatedly acquired during the radial data acquisition, and 
wherein a number of trajectories of the set corresponds to a number in a Fibonacci sequence of 987 or higher.
14. (Previously Presented) The method of claim 13, wherein one or both of the MR images and the improved MR images are reconstructed based on parameters precalculated for the trajectories.
15. (Original) The method of claim 11, wherein the data is acquired by radial data acquisition, and
wherein the data is acquired based on predetermined trajectories having a pseudo- random distribution.
16. (Previously Presented) The method of claim 15, wherein one or both of the MR images and the improved MR images are reconstructed based on parameters precalculated for the predetermined trajectories.
17. (Previously Presented) The method of claim 11, wherein the automatic reconstruction of the improved MR images comprises: 
reconstructing intermediate images from the data; 
deriving information about a cardiac activity of the fetus from the intermediate images; and
reconstructing the improved MR images depending on the derived information about the cardiac activity.

one or more processors configured to: 
acquire the data from the object under investigation, wherein the object under investigation comprises a heart of a living fetus within a body of a mother of the living fetus; 
reconstruct MR images in real time based on the data; receive, living fetus , wherein the selected time interval is provided by an operator via the input device based on an identification by the operator of no movement of the living fetus in the displayed MR images for the selected time interval; and 
reconstruct improved MR images based on the data acquired within the selected time interval, wherein a temporal resolution during reconstruction of the improved MR images is higher than a temporal resolution during reconstruction of the MR images in real time, and wherein the same data within only the selected time interval is used for both the reconstruction of the MR images in real time and the reconstruction of the improved MR images; and 
a display configured to display the reconstructed MR images in real time.
19. (Cancelled)
20. (New) A method for an interactive acquisition of data from an object under investigation by a magnetic resonance (MR) system, the method comprising: 
acquiring in a slice, by at least one processor of the MR system, the data from the object under investigation, wherein the object under investigation comprises a heart of a living fetus within a body of a mother of the living fetus; 

checking a position of the slice by the MR images displayed in real time to determine whether the position of the slice extends through the heart of the living fetus; 
modifying the position of the slice when the slice does not extend through the heart of the living fetus; and 
repeating the acquiring of data, the reconstructing and the displaying of MR images, the checking of the position, and the modifying of the position until a modified slice extends through the heart of the living fetus; 
checking, from the MR images displayed in real time for the slice extending through the heart of the living fetus, whether there is movement of the living fetus within a selected time interval of the MR images; 
checking, from the MR images displayed in real time for the slice extending through the heart of the living fetus with no identified movement of the living fetus, whether a set of MR data for the MR images is sufficiently large to investigate the heart of the living fetus for a congenital disease; and 
completing the interactive acquisition of data when the set of MR data for the MR images is sufficiently large for the investigation of the congenital disease.
21. (New) The method of claim 20, further comprising: 
repeating, when movement of the living fetus is identified in the MR images displayed in real time, the acquiring of data, the reconstructing and the displaying of the MR images, the checking of the position, the modifying of the position, and the checking of the movement until no movement is identified.
22. (New) The method of claim 20, further comprising: 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claim 1 and 18 to include “wherein the selected time interval is provided by an operator via the input device based on an identification by the operator of no movement of the living fetus in the displayed MR images for the selected time interval”. When considered both alone and in combination, the prior art of record does not teach all of these elements especially with respect to the operator selecting the time interval when the operator identified no movement of the living fetus in the displayed MR images. Additionally, an updated search was performed in which no prior art was found to teach the newly added limitations of claim 1 and claim 18. Furthermore, an updated search was conducted with respect to the newly added claims 20-22 and no prior art was found to teach these newly added claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793